INVESTMENT LAW GROUP OF DAVIS GILLETT MOTTERN & SIMS, LLC 1230 Peachtree Street NE Suite 2445 Atlanta, Georgia 30309 Telephone: (404) 607-6933Facsimile: (678) 840-2126 October 25, 2013 Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, DC 20549 Re:Next Generation Energy Corporation Comments to Form 10-K for Fiscal Year Ended December 31, 2012 Filed April 22, 2013 File No. 002-74785-B Dear Mr. Spirgel: I am writing on behalf of Next Generation Energy Corporation in response to your comment letter dated October 2, 2013.The comment letter requests a response within ten days of the date of the letter.I previously submitted a letter requesting any extension until October 25, 2013.Due to the continued unavailability of the company’s accountant, the Company requests an extension of until Friday, November 1, 2013 to submit a response. Please feel free to contact me if you have any questions. Very truly yours, /s/ Robert J. Mottern Robert J. Mottern Cc:Darryl Reed
